DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/29/2021 has been entered.  Claims 2-3 have been canceled.  Claims 1 and 4-10 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suelmann (USPN 3,210,460) in view of Kikuchi (US2014/0296055).  Suelmann discloses electric device comprising a corona shielding system comprising a semiconducting coating formed from an admixture of finely divided non-linear silicon carbide powder and a thermosetting resin (as in instant claim 4), wherein the non-linear silicon carbide contains small amounts of impurities such as aluminum or phosphorus to possess the desired resistive properties and that typical commercial grades of silicon carbide possess such impurities and non-linear properties (Entire document, particularly Fig. 2; Col. 1, line 9-11; Col. 2, lines 1-16; Col. 4, lines 13-71).  Suelmann discloses that “[p]ure silicon carbide is an excellent insulator and because of its high resistivity would not serve as a satisfactory filler” in the invention, while silicon carbide “of the type used for some electrical purposes, such as lightning arresters, has a relatively low resistivity and in general is not as desirable as silicon carbide having a higher resistivity, because of the possibility of discharges within the coatings which affect the life of said coatings” (Col. 4, line 71 – Col. 5, line 4).  Suelmann discloses that it is preferable to utilize high resistivity silicon carbide of the N-type and that although coatings having a content of high resistivity silicon .
Hence, with regards to the instantly claimed invention, Suelmann discloses a corona shielding material and an electrical machine comprising a corona shielding system comprising the corona shielding material as broadly recited in instant claims 1 and 8, wherein the corona shielding material comprises a polymeric resin matrix as in instant claim 4 and a filler comprising a plurality of SiC powder particles, reading upon and/or rendering obvious the 
However, Suelmann provides a clear teaching and/or suggestion that the SiC particles may be selected from commercially available SiC particles such as SiC particles containing aluminum reading upon the broadly claimed doped with aluminum SiC particles, wherein the resistivity of the SiC particles may vary based upon the desired resistivity for a particular end use, such as “high-resistivity” SiC particles or lower resistivity SiC particles, and given that in general, it is well established in the art that two or more types of silicon carbide powders of differing impurity contents, such as impurities including aluminum, phosphorus and boron, and thus differing resistivities can be combined to adjust the resistivity of a layer comprising a silicon carbide filler component in a matrix to a desired set value as taught by Kikuchi (Paragraphs 0070, 0132, 0207, 0229, Example 22); it would have been obvious to one having ordinary skill in the art to utilize a combination of two or more types of SiC particles having an average particle size as taught by Suelmann reading upon the claimed first and second average particle size limitations of instant claims 1 and 8, and of differing impurity contents including those with prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.  Thus, instant claims 1, 4-6 and 8 would have been obvious over the teachings of Suelmann in view of Kikuchi, particularly given the absence of any showing of criticality and/or unexpected results with regards to the claimed average particle sizes.  With regards to instant claims 7 and 9-10, Suelmann discloses applied voltages in the kV range reading upon the claimed “high-voltage” limitation of instant claim 9 and also discloses a shielding system having a structure as recited in instant claims 7 and 10 including an overhang corona shielding and an inner potential grading or external corona shielding as shown in Fig. 2 and described in Cols. 2-3; hence instant claims 7 and 9-10 would have been obvious over the teachings of Suelmann in view of Kikuchi.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 3, 2022